NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ADONIUS BAILEY,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3213
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E. Ward,
Judge.

Adonius Bailey, pro se.


PER CURIAM.

             Affirmed. See Melvin v. State, 645 So. 2d 448 (Fla. 1994); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA

2007); Henry v. State, 933 So. 2d 28 (Fla. 2d DCA 2006); Coughlin v. State, 932 So. 2d
1224 (Fla. 2d DCA 2006) (en banc); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004).



NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM,JJ., Concur.